Citation Nr: 1747542	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  09-15 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to November 1971. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision, of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim of service connection for a left knee disability. 

The Board denied the Veteran's claim in an August 2014 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, pursuant to a June 2015 memorandum decision, the Court vacated the Board's August 2014 decision and remanded the matter to the Board for further proceedings consistent with the memorandum decision.

The Board then remanded the matter in January 2016.

The Board also remanded an unrelated claim under 38 C.F.R. § 19.9(c) for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Upon remand, an SOC was issued in March 2016.  The Veteran did not then perfect his appeal by filing a VA Form 9 (substantive appeal).  Hence, that issue is no longer before the Board.  


FINDING OF FACT

A left knee condition, currently manifested by status post left knee replacement, was incurred during service.  



CONCLUSION OF LAW

The criteria to establish service connection for a left knee condition, currently manifested by status post left knee replacement, are met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran in this case is seeking service connection for a left knee disorder.  He served on active duty from June 1968 to November 1971, including in the Republic of Vietnam.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In this case, there is no material dispute that the Veteran has a current left knee diagnosis.  A VA examiner most recently in February 2017 confirmed the diagnosis as status post left knee replacement.  

The central medical question at issue in this case is whether a preexisting left knee condition was aggravated by the conditions of his service.  

His service treatment records (STRs) show that he entered service with a preexisting condition.  He entered active duty in June 1968.  At his enlistment examination, in May 1968, he endorsed a history of "trick" or locked knee.  He reported a surgery in May 1963 at age 13.  On physical examination at service entrance, the musculoskeletal system revealed normal findings.  The physician's summary included a notation that the Veteran underwent removal of a left medial meniscus in 1963 with good function.  

Noting only a history of a condition at the time of the entrance examination does not constitute a notation of a preexisting condition.  McKinney v. McDonald, 28 Vet. App. 15, 22-23 (2016).  Accordingly here, because the Veteran's history of left medial meniscus in 1963 was recorded, but physical examination was normal, the Board finds that a left knee condition was not "noted" at service entrance.  Therefore, the Veteran is presumed sound at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

There is clear an unmistakable evidence that a left knee condition preexisted service.  As indicated, his history was noted at service entrance.  The Veteran was also admitted to a service hospital in December 1969 for evaluation of an unrelated injury to his left eye, where he reported a past history of bone extraction from the left knee in 1964 following a bone chip from the femur which healed without sequelae.  While admitted, it was noted that he occasionally complained of instability of the left knee prior to entry in service, none now.  Examination revealed a well-healed scar on the left knee.  The preexistence of this condition is therefore established by clear and unmistakable evidence, which rebuts the first prong of the presumption of soundness.  

As to the second prong of the presumption of soundness, with regard to whether there was not aggravation during service, the STRs contain several pertinent entries.  The Veteran was seen nearly one year into his service, in May 1969, after he "allegedly 'knocked his knee out of joint,'" although it was, at that time, asymptomatic.  Again, while admitted to a service hospital in December 1969, it was noted that he occasionally complained of instability of the left knee prior to entry in service, none now.  The separation examination, conducted in November 1971, was negative for any complaints or findings pertinent to the left knee. 

To address whether the preexisting left knee condition was not aggravated by service, the Board referred the matter to the Veterans Health Administration (VHA) for an expert medical opinion.  The expert, an orthopedic surgeon at a VA Medical Center, gave an opinion in October 2017.  After citing the relevant evidence, the expert discussed the potential diagnoses for the preexisting condition.  Overall, the expert concluded that the Veteran most likely had patellar instability prior to service.  The expert also opined that, while it would not be a direct result of service, the Veteran's eventual degenerative arthrosis was aggravated by his service.  The expert next concluded that the condition more than likely would have occurred even without the Veteran's service, but "there is no way I could guess on the relative risk which would be influenced by his level of physical activity."  The expert reasoned that the Veteran might have avoided physically demanding activities which was not an option while in the service, or he might have been even more active.  The expert finally explained that he was "not very" certain his conclusions: "As I have tried to indicate the poor quality of the medical record and incomplete information requires supposition and conjecture."

The VHA expert's opinion seems to indicate that the preexisting left knee condition was aggravated during service.  Even so, once the presumption of soundness applies, the burden is on VA to show that the preexisting condition was not aggravated.  Thus, there is not clear and unmistakable evidence that the condition was not aggravated.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  There is not sufficient evidence to show that the increase was due to the natural progress of the disease.  The VHA expert's opinion on this question is equivocal as he explained there are medical and circumstantial uncertainties.  The opinion is persuasive and it is therefore not undebatable that there was not aggravation.

Accordingly, the evidence is insufficient to rebut the second prong of the presumption of soundness during service.  Consequently, the left knee disease that manifested in service is deemed incurred in service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012) (noting that such a finding establishes the second element of service connection), aff'd 749 F.3d 1370 (Fed. Cir. 2014).  

As a final matter, it is not materially in dispute that the current diagnosis is related to the in-service condition during service.  The VHA expert opined that the Veteran's eventual degenerative arthritis is related to the recurrent episodes of subluxation/dislocation during service.  Thus, the left knee condition progressed to the current total knee replacement.

In light of the foregoing, the Board finds that a left knee condition, currently manifested by status post left knee replacement, was incurred during service.  Accordingly, service connection is warranted for this left knee condition.


ORDER

Service connection for a left knee condition, currently manifested by status post left knee replacement, is granted.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


